MARTIN, Commissioner.
In making general quotations, as in our original opinion, we do not commit the court upon questions not presented in the record before us. Obviously, this court in the present case has not before it the naked question of the validity of an oral contract to adopt, and does not decide that question.
We decline to be led into a further discussion of the contract pleaded and relied on for recovery in this case. The question is sufficiently discussed and point*534edly decided in Hooks v. Bridgewater, 111 Tex. 122, 229 S.W. 1114, IS A.L.R. 216, and unless we are prepared to overrule that case, a discussion would be useless.
Motion overruled.
Opinion adopted by the Supreme Court.